Citation Nr: 0739776	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-06 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for rhinitis.

2.  Entitlement to an initial compensable disability rating 
for migraine headaches.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from November 1990 to May 
1999. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina. 

A November 2004 rating decision denied the veteran's claim of 
entitlement to service connection for rhinitis.  

A June 2006 rating decision granted the veteran service 
connection for migraine headaches, and assigned a 
noncompensable initial disability evaluation, effective from 
July 12, 2004.  

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the veteran's 
pending claim for an increased initial evaluation for her 
migraine headaches.  So, regrettably, this claim is being 
remanded to the RO via the Appeals Management Center (AMC).  
VA will notify her if further action is required on her part.


FINDING OF FACT

There is no competent medical nexus evidence of record 
indicating the veteran's rhinitis is causally or 
etiologically related to her service in the military.




CONCLUSION OF LAW

Rhinitis was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 
3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of an August 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate her 
claim for service connection and of her's and VA's respective 
duties for obtaining evidence, as well as requested that the 
veteran submit any additional evidence in her possession 
pertaining to her claim of entitlement to service connection.

In addition, a March 2006 VCCA notice letter from VA 
explained how a disability rating is determined for a 
service-connected disorder and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman.  However, because the 
instant decision denies the veteran's claim for service 
connection, no disability rating or effective date will be 
assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of initial, appropriate VCAA notice.  As such, there 
was no defect with respect to timing of the VCAA notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post-service treatment and 
examinations.  Additionally, the claims file contains the 
veteran's own statements in support of her claim, including a 
transcript of the veteran's testimony at a hearing before the 
undersigned Veterans Law Judge (VLJ).  The Board has 
carefully reviewed such statements and concludes that she has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record for the time 
period at issue, but has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for rhinitis.

The Board acknowledges that the veteran's service medical 
records show that she was treated for pharyngitis, allergic 
rhinitis, and an upper respiratory infection at various 
intervals from 1992 to 1998.  However, these episodes were 
described as acute, and were resolved with medical treatment.   
See 38 C.F.R. § 3.303(b) (isolated findings in service are 
insufficient to establish chronicity).  Likewise, the veteran 
expressly denied a personal history of chronic colds, 
sinusitis, hay fever, and allergic rhinitis at her April 1999 
examination, and clinical evaluation of the veteran's 
sinuses, mouth, and throat was normal.  This is probatively 
significant and given a lot of weight and credibility because 
this was at a time contemporaneous to the alleged incident in 
question.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-
56 (1996).  It stands to reason that, if she indeed had any 
respiratory problems at that time, or during her period of 
active military service, then she would have at least 
mentioned this during her April 1999  military examination.  
See 38 C.F.R. § 3.303(a) (service connection requires that 
the facts "affirmatively [show] inception or aggravation . . 
. .").   

Additionally, there currently is no persuasive medical nexus 
evidence of record indicating the veteran's current allergic 
rhinitis is a result of her service in the military.  None of 
the veteran's treating providers found a relationship between 
the veteran's current allergic rhinitis and her military 
service.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) ("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is 'a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).   More significantly, the October 2006 VA examiner 
found that the veteran's current rhinitis was unrelated to 
her treatment for pharyngitis, allergic rhinitis, and upper 
respiratory complaints during her military service, and that 
she had not undergone any allergy testing during or after 
service.  In making this determination, the VA examiner noted 
that the veteran was only treated for allergic rhinitis once, 
and that this was more likely actually a viral upper 
respiratory infection since it resolved and the veteran was 
not seen for any other nasal problems.   See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  

Therefore, the only evidence portending that the veteran has 
rhinitis related to her service, comes from her personally.  
As a layperson, the veteran simply does not have the 
necessary medical training and/or expertise to diagnose or 
determine the etiology of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
condition at issue to that symptomatology.  Id.  As such, her 
allegations, alone, have no probative value without medical 
evidence substantiating them.  So the preponderance of the 
evidence is against her claim, in turn, meaning the benefit-
of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Service connection for rhinitis is denied.


REMAND

With regard to the veteran's claim for a higher disability 
rating for her migraine headaches, according to the veteran's 
testimony at her August 2007 hearing, she is treated for her 
migraine headaches at the VA Medical Center in Charleston, 
South Carolina (a.k.a. Ralph Johnson Hospital).  (Transcript 
at page 4).  However, the veteran's claims file does not 
contain any treatment records related to her migraine 
headaches subsequent to October 2006.  Additional records may 
contain important medical evidence or confirmation of the 
veteran's assertions.  VA must make a "reasonable effort" 
to obtain these and other relevant records.  If the RO did 
make a reasonable effort to obtain all of the veteran's VA 
medical treatment records, but they were unavailable, there 
is no specific indication in the file that these records do 
not exist or that further attempts to obtain them would be 
futile.  See 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2007).  
As VA has a duty to request all available and relevant 
records from Federal agencies, including VA medical records, 
another search must be made for any additional VA medical 
records that might be available for consideration in 
this appeal.  See 38 C.F.R. § 3.159(c)(2), (c)(3) (2007).  
See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board acknowledges that the veteran was most recently 
afforded a VA examination in March 2006, and that a copy of 
the examination report is in her claims file.  However, the 
report of that evaluation does not provide the objective 
clinical findings necessary to properly evaluate the current 
severity of her service-connected migraine headaches under 
the Schedule for Rating Disabilities (Rating Schedule).  
See 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8100 
(2007).  In particular, the veteran testified at her recent 
hearing before the undersigned VLJ that her symptoms have 
worsened such that she has migraine headaches approximately 8 
times per month, some of which were prostrating.  (Transcript 
at pg. 10).  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see, too, Allday v. Brown, 7 Vet. App. 517, 526 
(1995).  As such, in order to effectively evaluate the 
veteran's migraine headaches, more recent objective 
characterizations of the condition and its associated 
symptomatology are required.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (when the veteran appeals the 
initial rating assigned for his disability, just after 
establishing his entitlement to service connection for it, VA 
must consider his claim in this context - which includes 
determining whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
other times during the pendency of his appeal).  

Therefore, an additional VA examination to obtain more 
current findings in this regard would be useful in evaluating 
the appeal.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if 
the evidence of record does not contain adequate evidence to 
decide a claim).

Accordingly, the appeal is remanded to the RO (via the AMC) 
for the following development and consideration:

1.  Obtain complete records of the 
veteran's treatment at the VA Medical 
Center in Charleston, South Carolina from 
October 2006 to the present.  If these 
records are unavailable, simply do not 
exist, or further attempts to obtain them 
would be futile, document this in the 
claims file.  See 38 U.S.C.A. § 5103A(b).  

2.  Schedule the veteran for another VA 
neurological examination to ascertain the 
current severity and manifestations of 
her service-connected migraine headaches, 
to include the frequency of any 
prostrating attacks.  Conduct all testing 
and evaluation needed to make this 
determination.  

The examiner should, if possible, 
indicate what specific symptoms are 
attributable to the service-connected 
migraine headaches, as opposed to 
symptoms referable to any other service-
connected or nonservice-connected 
disabilities (whether mental and/or 
physical).  If it is not possible or 
feasible to make this differentiation, 
please expressly indicate this and 
explain why this cannot be done.  Any 
indications that the veteran's 
complaints or other symptomatology are 
not in accord with the objective 
findings on examination should be 
directly addressed and discussed in the 
examination report.  

The claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he or she is asked to 
indicate that he or she has reviewed the 
claims folder.  The examiner should 
review the results of any testing prior 
to completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically correlating 
her complaints and findings to each 
diagnosed disorder.  Please also discuss 
the rationale of all opinions provided. 

3.  Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained.  If the claim is not granted to 
her satisfaction, send her and her 
representative a supplemental statement 
of the case and give them time to respond 
before returning the claim to the Board 
for further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


